DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the closure member port forms a seal with a body member edge” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 includes the limitation(s) “The equalizing subsurface valve of claim 14 wherein the closure member port forms a seal with a body member edge.” It is unclear how an opening (the port) can form a seal. The specification as filed uses language similar to the claims and the figures do not depict forming a seal with an absence of material. 
Claim 16 is rejected based on dependency from a rejected claim.
Clarification and correction are required. No new matter may be entered. The claims will be read and examined as best understood. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Deaton (US 3845818).

Regarding claim 1, Deaton teaches:
An equalizing subsurface valve for controlling fluid flow in a well conduit, comprising: 
	a body member (Deaton comprising at least 11, 30, 55, 82, 124) having a longitudinal bore (Deaton near 64/15) extending therethrough; 
a valve actuator (Deaton 14) disposed for axial movement within the longitudinal bore; 
a valve member (Deaton 13) mounted within the body member to control fluid flow through the longitudinal bore, the valve member having an upper surface (Deaton near 135), a lower surface (Deaton near 130), and a bore (Deaton near 133/134) therethrough; 
a generally radially disposed opening (Deaton 75) in the body member providing an equalization fluid flow passageway (Deaton comprising at least 75) between the 
an equalizing device (Deaton 20) located at least partially within the equalization fluid flow passageway and configured to resist sand and debris effects on its operation, the equalizing device biased (Deaton via at least 71/113) to a closed position (Deaton Fig. 1C); 
wherein when the valve actuator is in a first position (Deaton 5:56-67, Fig. 1C-1D) the valve member is in a closed position (Deaton Fig. 1C-1D) and the equalizing device restricts the flow of fluid through the equalization fluid flow passageway; 
wherein when the valve actuator is in a second position (Deaton 6:24-67) the valve member remains in a closed position (Deaton 6:24-67) and the equalizing device is at least partially opened (Deaton 6:24-67) enabling the flow of fluid through the equalization fluid flow passageway; 
wherein when the valve actuator is in a third position (Deaton Fig. 3C) a portion of the valve actuator is positioned within the valve member bore, the valve member is in an open position (Deaton Fig. 3C) enabling fluid flow through the longitudinal bore. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-4, 9-14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deaton in view of Leismer (US 6296061).

Regarding claim 2, Deaton teaches:
The equalizing subsurface valve of claim 1 but does not expressly state: wherein the equalizing device comprises a filter to resist sand and debris effects on its operation. 
Leismer teaches a downhole flapper valve (Leismer 24) system comprising an equalizing device (Leismer comprising 66”, 92”), wherein the equalizing device comprises a filter (Leismer 35) to resist sand and debris effects on its operation.
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified Deaton to include a filter in order to reduce the amount of debris entrained in the fluid flowing through the equalizing passageway, reducing erosion. Leismer 17:3-12

Regarding claim 3, Deaton teaches:
The equalizing subsurface valve of claim 1 but does not expressly state wherein the equalizing device further comprises a closure member that, when in a closed position, is in contact with an equalizing device seat, restricting the flow of fluid through the equalization fluid flow passageway. 
Leismer teaches a downhole flapper valve (Leismer 24”) system comprising a body (Leismer comprising at least 28), a valve actuator (Leismer comprising 18), an equalizing device (Leismer 66”) biased to the closed position (Leismer via 103/46) wherein the equalizing device further comprises a closure member (Leismer 66”) that, (Leismer 72), restricting the flow of fluid through the equalization fluid flow passageway.
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified Deaton to include using an old and well known type of equalizing device, a spring biased check valve with a valve seat. This would have achieved the predictable result of allowing the operator to equalize the pressure prior to operating the flapper valve. 

Regarding claim 4, the combination of Deaton and Leismer teaches:
The equalizing subsurface valve of claim 3 wherein the equalizing device seat comprises a portion of the body member (Leismer 28”). 

Regarding claim 9, the combination of Deaton and Leismer teaches:
The equalizing subsurface valve of claim 3 wherein the equalizing device seat further comprises an elastomeric secondary seal (Leismer comprising 79 and/or 81). 

Regarding claim 10, the combination of Deaton and Leismer teaches:
The equalizing subsurface valve of claim 9 wherein the elastomeric secondary seal is cylindrical (Leismer comprising 79 and/or 81) in shape to provide rigidity to the seal during equalization and to maintain proper orientation of the closure member. 

Regarding claim 11, the combination of Deaton and Leismer teaches:
(Leismer 12:50-55) to enable sand or debris to be crushed into the secondary seal and enable the closure member to close. 

Regarding claim 12, the combination of Deaton and Leismer teaches:
The equalizing subsurface valve of claim 4 wherein the closure member comprises a plunger (Leismer comprising 66” Fig. 16, see 68 Fig. 13) movable within a portion of the equalization fluid flow passageway, the plunger having a radial projection (Leismer near 78/76) that seats upon contact with a body member ledge (Leismer near 72) formed from a reduction (Leismer near 72) in the diameter of the equalization fluid flow passageway. 

Regarding claim 13, the combination of Deaton and Leismer teaches:
The equalizing subsurface valve of claim 12 wherein the closure member radial projection has a contact surface (Leismer near 78) and the body member ledge has a contact surface (Leismer near 72), wherein the closure member radial projection contact surface seats with the body member ledge contact surface restricting fluid flow between them when the closure member is in the closed position, forming a radial line of contact (Leismer near 72/78) at a location where the fluid flowing through the equalization fluid flow passageway starts to pass across (Leismer Fig. 13, 16) the closure member radial projection contact surface. 

Regarding claim 14, the combination of Deaton and Leismer teaches:
(Leismer near 70) in the side of the closure member under the closure member radial projection that form a fluid path (Leismer 70) into an inner passageway (Leismer 70) within the closure member, the closure member ports and inner passageway forming a portion of the equalization fluid flow passageway when the closure member is in an open position (Leismer Fig. 13, 16). 

Regarding claim 20, Deaton teaches:
An equalizing subsurface valve for controlling fluid flow in a well conduit, comprising: 
	a body member (Deaton comprising at least 11, 30, 55, 82, 124) having a longitudinal bore (Deaton near 64/15) extending therethrough; 
a valve actuator (Deaton 14) disposed for axial movement within the longitudinal bore; 
a valve member (Deaton 13) mounted within the body member to control fluid flow through the longitudinal bore, the valve member having an upper surface (Deaton near 135), a lower surface (Deaton near 130), and a bore (Deaton near 133/134) therethrough; 
a generally radially disposed opening (Deaton 75) in the body member providing an equalization fluid flow passageway (Deaton comprising at least 75) between the longitudinal bore above the valve member and the longitudinal bore below the valve member; 
an equalizing device (Deaton 20) located at least partially within the equalization fluid flow passageway and configured to resist sand and debris effects on its operation, (Deaton via at least 71/113) to a closed position (Deaton Fig. 1C); 
wherein when the valve actuator is in a first position (Deaton 5:56-67, Fig. 1C-1D) the valve member is in a closed position (Deaton Fig. 1C-1D) and the equalizing device restricts the flow of fluid through the equalization fluid flow passageway; 
wherein when the valve actuator is in a second position (Deaton 6:24-67) the valve member remains in a closed position (Deaton 6:24-67) and the equalizing device is at least partially opened (Deaton 6:24-67) enabling the flow of fluid through the equalization fluid flow passageway; 
wherein when the valve actuator is in a third position (Deaton Fig. 3C) a portion of the valve actuator is positioned within the valve member bore, the valve member is in an open position (Deaton Fig. 3C) enabling fluid flow through the longitudinal bore but does not expressly state wherein the equalizing device comprises a filter to resist sand and debris effects on its operation; 
wherein the equalizing device further comprises a closure member that, when in a closed position, is in contact with an equalizing device seat, restricting the flow of fluid through the equalization fluid flow passageway; 
wherein a portion of the closure member extends within the longitudinal bore of the body member when the closure member is in the closed position; and wherein the closure member is biased to the closed position.
Leismer teaches a downhole flapper valve (Leismer 24”) system comprising a body (Leismer comprising at least 28), a valve actuator (Leismer comprising 18), an equalizing device (Leismer 66”) biased to the closed position (Leismer via 103/46) (Leismer 66”) that, when in a closed position, is in contact with an equalizing device seat (Leismer 72), restricting the flow of fluid through the equalization fluid flow passageway, wherein the equalizing device comprises a filter (Leismer 35) to resist sand and debris effects on its operation; wherein a portion (Leismer near 86”, 18”) of the closure member extends within the longitudinal bore of the body member when the closure member is in the closed position; and wherein the closure member is biased (Leismer via 103/46) to the closed position.
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified Deaton to include using an old and well known type of equalizing device, a spring biased check valve with a valve seat. This would have achieved the predictable result of allowing the operator to equalize the pressure prior to operating the flapper valve. 
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified Deaton to include a filter in order to reduce the amount of debris entrained in the fluid flowing through the equalizing passageway, reducing erosion. Leismer 17:3-12.

Claim 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deaton in view of Vick (US 20060162939).

Regarding claim 3, Deaton teaches:

Vick teaches a downhole flapper valve (Vick Fig. 2) system comprising a body (Vick comprising 34 and unlabeled components threaded to 34), a valve actuator (Vick comprising 24), an equalizing device (Vick 42, Fig. 3, [0027]) wherein the equalizing device further comprises a closure member (Vick 44) that, when in a closed position, is in contact with an equalizing device seat (Vick near 44/16), restricting the flow of fluid through the equalization fluid flow passageway.
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified Deaton to include using an old and well known type of equalizing device, a spring biased check valve with a valve seat. This would have achieved the predictable result of allowing the operator to equalize the pressure prior to operating the flapper valve. Vick [0027]

Regarding claim 4, the combination of Deaton and Vick teaches:
The equalizing subsurface valve of claim 3 wherein the equalizing device seat comprises a portion of the body member (Vick near 16/34). 

Regarding claim 5, the combination of Deaton and Vick teaches:
(Vick 44) of the closure member extends (Vick [0027]) within the longitudinal bore of the body member when the closure member is in the closed position. 

Regarding claim 6, the combination of Deaton and Vick teaches:
The equalizing subsurface valve of claim 3 wherein the closure member is biased (Vick Fig. 3, [0027]) to the closed position. 

Regarding claim 7, the combination of Deaton and Vick teaches:
The equalizing subsurface valve of claim 6 wherein the closure member is biased (Vick via unlabeled element in Fig. 3, near 44) to the closed position with a spring mechanism(Vick Fig. 3, near 44)  . 

Regarding claim 8, the combination of Deaton and Vick teaches:
The equalizing subsurface valve of claim 3 wherein when the valve actuator is in the second position the valve actuator is in contact with and exerts force on the closure member sufficient to overcome a closed position bias (Vick [0027-0029]) and place the closure member in an open position (Vick [0027-0029]), enabling the flow of fluid through the equalization fluid flow passageway. 


Allowable Subject Matter
Claims 15-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sizer (US 3071151) teaches a downhole flapper valve with an equalization valve located in a side wall of the tool body. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Carroll whose telephone number is (571)272-4808.  The examiner can normally be reached on M-F 2:00-10:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David Carroll/           Primary Examiner, Art Unit 3674